

Exhibit 10.17
 
 
 
 
 
SCHEDULE OF EXECUTIVES WITH MANAGEMENT CONTINUITY AGREEMENTS
 
 
 
 
 
Title
 
Name
 
Years /Comp*
Chairman, President and Chief Executive Officer
 
Stephen D. Newlin
 
3
Executive Vice President and Chief Operating Officer
 
Robert M. Patterson
 
3
Executive Vice President, Global Operations and Process Improvement
 
Thomas J. Kedrowski
 
3
Senior Vice President and Chief Information and Human Resources Officer
 
Kenneth M. Smith
 
3
Senior Vice President, Chief Commercial Officer
 
Michael E. Kahler
 
3
Senior Vice President, President of Performance Products and Solutions
 
Robert M. Rosenau
 
3
Senior Vice President and Chief Financial Officer
 
Richard J. Diemer, Jr.
 
3
Vice President, General Counsel and Secretary
 
Lisa K. Kunkle
 
3
Senior Vice President, President of Distribution
 
Kurt C. Schuering
 
2
Vice President, Mergers and Acquisitions
 
Joel Rathbun
 
1
Senior Vice President and President, Global Specialty Engineered Materials
 
Craig M. Nikrant
 
2
Senior Vice President and President, Global Specialty Color, Additives and Inks
 
John V. Van Hulle
 
2
Vice President, Research and Development
 
Christopher L. Murphy
 
1
Vice President, Treasurer
 
Daniel O’Bryon
 
1
Vice President, Tax
 
Frank Vari
 
1
Vice President, Corporate Controller
 
Vincent W. Shemo
 
1
Vice President, Marketing
 
Julie McAlindon
 
1
Vice President, Planning and Investor Relations
 
Cynthia D. Tomasch
 
1
Vice President, Key Account Management
 
Mark Crist
 
1
Vice President and General Manager, Engineering Materials, Europe
 
Holger Kronimus
 
1

* Years of compensation payable upon change of control

